UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8296


ANNIS RECARDO LLOYD,

                  Plaintiff - Appellant,

             v.

CONNIE JORDAN,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:08-ct-03037-BO)


Submitted:    May 21, 2009                    Decided:   May 27, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Annis Recardo Lloyd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Annis Recardo Lloyd appeals the district court’s order

dismissing as frivolous his 42 U.S.C. § 1983 (2000) action.                 We

have     reviewed   the   record    and    find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Lloyd v. Jordan, No. 5:08-ct-03037-BO (E.D.N.C. Oct. 16,

2008).     We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in   the    materials

before    the   court   and   argument    would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                     2